Citation Nr: 0828328	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  02-00 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976, including service in the Territory of Guam from 
February 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision that, 
inter alia, denied entitlement to service connection for PTSD 
and for hepatitis C.  The veteran filed a notice of 
disagreement in June 2001.  The RO issued a statement of the 
case (SOC) with regard to entitlement to service connection 
for PTSD in November 2001; the RO received the veteran's 
substantive appeal with respect to that issue in January 
2002.  The RO issued a SOC with respect to the issue of 
service connection for hepatitis C in June 2002; the RO 
received the veteran's substantive appeal with respect to 
that issue in July 2002.

In May 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In November 2003, the Board remanded the claims on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  After completing 
the requested actions, the AMC granted service connection for 
hepatitis C in a January 2008 rating decision but continued 
the denial of the claim for service connection for PTSD (as 
reflected in the April 2008 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.

As reflected in the April 2008 SSOC, the AMC erroneously 
continued the denial of service connection for hepatitis C.  
As noted above, the AMC granted service connection for the 
disorder in the January 2008 rating decision.  Although the 
rating decision incorrectly evaluated the disability under 
Diagnostic Code 7345, which excludes hepatitis C, the reasons 
for the decision clearly show that service connection was 
being granted for hepatitis C.  Moreover, the rating decision 
states that the decision represents a total grant of benefits 
sought on appeal for the issue.  Thus, the RO is advised that 
the veteran's service-connected hepatitis C should be 
evaluated under Diagnostic Code 7354.  More importantly, that 
issue is no longer before the Board.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The weight of the competent, probative evidence 
establishes that the veteran does not meet the criteria for a 
diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an August 2001 post-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for PTSD, as well as what information and evidence 
must be submitted by the veteran, and what information and 
evidence would be obtained by VA.  A May 2004 post-rating 
letter reiterated the above and informed the veteran that he 
has a full one-year period to present information and/or 
evidence pertinent to the claim.  

After issuance of each letter, and opportunity for the 
veteran to respond, the April 2008 SSOC reflects 
readjudication of the claim.  Hence, while notice was 
provided to the veteran after the June 2000 initial 
adjudication of the claim, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The Board notes that the veteran has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, because the Board's decision herein denies 
the claim for service connection, no disability rating or 
effective date is being, or will be, assigned.  Accordingly, 
there is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical and personnel records, VA 
outpatient treatment records, and the report of  a November 
2007 VA examination.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
Board hearing as well as various written statements provided 
by the veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007).  During the pendency of this appeal, in 
March 2002, 38 C.F.R. § 3.304(f) was amended, effective March 
7, 2002, with respect to claims based on personal assault.  
See 67 Fed Reg. 10330-10332 (March 7, 2002), codified at 38 
C.F.R. § 3.304(f)(3) (2007).  However, as the veteran's claim 
is not based on personal assault, the amendment has no effect 
on the outcome of this appeal.

In statements submitted to the RO and in testimony during his 
Board hearing, the veteran has alleged that, while serving in 
Guam in 1973 or 1974, he witnessed a shooting and death of a 
Navy sailor.  This incident allegedly occurred in downtown 
Iguana and was witnessed by two fellow Marines.  Secondly, 
the veteran alleged that, while serving in Barcelona, Spain, 
he got into an argument with a local man in a bar.  He 
indicated that the man fired a gun at him as he fled down the 
street.

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2007).

Considering the claim for service connection for PTSD in 
light of the record and the governing legal authority, the 
Board finds that the claim must be denied.

Service medical records show no complaints or diagnosis of, 
or treatment for, any psychiatric problems.  Nor does the 
veteran so claim.  Both his induction and separation 
examination reports lacked any findings of a psychiatric 
disability.  Although the veteran indicated a history of 
depression or excessive worry, and nervous trouble on an 
April 1975 report of medical history, the only abnormal 
clinical finding reflected in the accompanying report of 
medical examination was in regard to the skin.  Service 
personnel records confirm that the veteran was in Guam from 
February 1973 to March 1974, but fail to show that he was 
ever in combat.

A June 1999 VA psychiatry note reflects that the veteran 
walked into the PTSD clinic asking for assistance with 
stress.  The veteran reported that he was involved in an 
incident in service while stationed in Guam in which he and 
his friends were fired upon and one of the friends was 
killed.  The assessment was rule out anxiety disorder, not 
otherwise specified.

A December 1999 VA psychiatry note reflects assessments of 
polysubstance abuse and likely PTSD related to service.  

An April 2000 VA addiction therapist note reflects that PTSD 
was added to the veteran's problem list; however, it was also 
noted that the diagnosis was  not yet clear as the veteran 
was  not then reporting PTSD symptoms at this time.

A June 2000 VA psychology pain management note reflects Axis 
I diagnoses of pain disorder associated with a general 
medical condition, cocaine dependence in early full 
remission, alcohol dependence in early full remission, rule 
out PTSD, rule out dysthymia, and rule out generalized 
anxiety disorder.

A January 2002 VA psychiatry note reflects Axis I diagnoses 
of depression-rule out recurrent major depressive disorder 
versus substance induced depressive disorder, opiate 
dependence, and cannabis abuse.

Numerous VA treatment notes, including one dated in March 
2005, reflect a past medical history and diagnosis of PTSD 
and that the veteran has agreed to speak to mental health 
providers but that he currently is not under any care.

A November 2007 VA examination report reflects a review of 
the veteran's history, including his claimed in-service 
stressors, the completion of a mental status examination, and 
diagnoses of depression not otherwise specified, history of 
polysubstance dependence in sustained partial recovery, and 
psychosis not otherwise specified secondary to polysubstance 
abuse.  The examiner stated that the veteran does not appear 
to meet all necessary requirements for a diagnosis of PTSD.  
The examiner noted the veteran's long history of 
polysubstance abuse beginning in the Marine Corps which 
included heroin, alcohol, and crack cocaine.  The examiner 
opined that this abuse as likely as not contributed to the 
veteran's reported psychotic symptoms.  

The Board notes that the record does not provide a basis for 
establishing service connection for PTSD.  As indicated 
above, VA treatment notes reflect an initial assessment of 
likely PTSD, and the inclusion of the diagnosis in subsequent 
notes; however, the medical evidence does not reflect a 
confirmed, Axis I diagnosis of PTSD.  In fact, the record 
also reflects assessments of rule out PTSD, and an indication 
that-although included on a problem list-the diagnosis was  
not yet clear as the veteran was not then reporting PTSD 
symptoms.

Furthermore, on the question of whether the veteran, in fact, 
suffers from PTSD, the Board accords great probative value to 
the November 2007 VA examiner's opinion-to the effect that 
the veteran does not meet all the criteria for PTSD-and 
finds it to be dispositive of the question whether the 
veteran, in fact, suffers from PTSD.  This opinion was 
obtained expressly for resolving the question of diagnosis.  
Clearly, the examiner reached his conclusions only after 
examination of the veteran, and review of the veteran's 
service and post-service records, and the opinion is 
consistent with, and supported by, the evidence noted above.  
Hence, the Board finds that this  persuasive medical opinion  
weighs against the claim  (see Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)), 
and neither the veteran nor his representative has presented 
or identified any existing, contrary  medical evidence or 
opinion to that reflects a confirmed, Axis I diagnosis of 
PTSD by an appropriate medical professional. 

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered oral and written  assertions 
advanced by and on the veteran's behalf; however, none of 
this evidence provides a basis for allowance of the claim.  
As indicated above, the claim turns on the medical matter of 
current disability, and questions of diagnosis and etiology 
are within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
neither the veteran nor his representative is shown to be 
other than a layperson without the appropriate medical 
training and expertise, neither is  competent to render a 
probative opinion on a medical matter, such as the diagnosis 
of a specific disability.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, competent and persuasive 
medical evidence establishes that the veteran does not have 
the disability for which service connection is sought-there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As the veteran does not meet 
the first criterion of 38 C.F.R. § 3.304(f), the legal 
authority governing service connection for PTSD, discussion 
of the remaining criteria of that regulation is unnecessary.

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In adjudicating the 
claim, the Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application..  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


